Case 3:20-cv-00869-RDM Document15 Filed 09/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LENARD SHOEMAKER on behalf of
himself and all others similarly situated,

Plaintiff, CIVIL NO. 3:20-cv-00869-RDM
VS
JOINT ORDER
TOYOTA MOTOR NORTH AMERICA, LIFTING STAN UND PR RR FER
INC., and TOYOTA MOTOR
CORPORATION CASE TO THE EASTERN
DISTRICT OF NEW YORK

Defendants.

 

 

THIS MATTER having been brought before the Court by Morgan, Lewis &
Bockius LLP, attorneys for Defendant Toyota Motor North America, Inc., and the
attorneys for Plaintiff, for an Order lifting the stay in this Action and granting transfer of

this case to the United States District Court for the Eastern District of New York;

IT 1S on this /S day of DEP7E MBE 12020

ORDERED that the Joint Motion to Lift the Stay and Transfer to the Eastern
District of New York is hereby GRANTED, the Clerk is hereby directed to transfer this

case to that district, and it is

FURTHER ORDERED that a copy of this Order be served upon all counsel of

  
  

record within 7 _ days of the date hereof.

  

MWi wey

ROBERT D. MARIANI, U.S.D.J.

 

 
